                Case 19-12823-LMI        Doc 60     Filed 07/02/19     Page 1 of 16




                            UNITED STATES BANKRUPTCY
                        COURT SOUTHERN DISTRICT OF FLORIDA
                               MIAMI-DADE DIVISION
IN RE:
         ADRIEN RICHEMOND                             CASE NO. 19-12823-LMI
         MADELEINE RICHEMOND
         Debtor           /                           Chapter 13

ADRIEN RICHEMOND and
MADELEINE RICHEMOND
       Plaintiffs,
v.                                                    ADV. CASE NO.
EQUITYMAX INC., a Florida Corporation,
TITLE QUEST INVESTMENTS LLC.,
A Florida Limited Liability company,
UNITED FINANCIAL COUNSELORS,
INC,. A Florida corporation, and
JASON WALOWITZ, an individual, and
STAN L. RISKIN, an individual,

         Defendants.            /

     ADRIEN RICHEMOND and MADELEINE RICHEMOND COMPLAINT FOR
          NEGLIGENCE, FRAUD, CONSPIRACY, and TO DETERMINE
               VALIDITY, EXTENT, OR PRIORITY OF LIENS,

         Plaintiffs debtors ADRIEN RICHEMOND and MADELEINE RICHEMOND

(hereinafter collectively “Richemonds” or “Plaintiffs”), by and through undersigned counsel,

files this Complaint to for Negligence, Fraud, Conspiracy, Determine Validity, and to Determine

Extent or Priority of Liens against defendants EQUITYMAX INC., TITLE QUEST

INVESTMENTS LLC., UNITED FINANCIAL COUNSELORS, INC., and JASON

WALOWITZ, and STAN L. RISKIN (hereinafter collectively “Defendants”),and would allege as

follows:

         1. This is a cause of action pursuant to 28 U.S.C. § 157(b)(2)(A), (E), (H), (K), and (O)

and 1334; and Federal Rule of Bankruptcy Procedure 7001 et. seq., and is a core proceeding.


                                            Page 1 of 16
                 Case 19-12823-LMI        Doc 60    Filed 07/02/19     Page 2 of 16




The Parties

          1. The plaintiffs Adrien Richemond and Madeleine Richemond (hereinafter “Plaintiffs or

Debtors”) filed for bankruptcy protection under Chapter 13 on the 1st day of March 2019 in the

Southern District of Florida, Miami-Dade Division and were issued Case No. 19-12823-LMI.

          2. Defendant Stan L. Riskin, Esquire (hereinafter “Riskin”), represented the debtors in a

prior bankruptcy Chapter 13 case before this Court, Case No. 12-19723-LMI (hereinafter “prior

case”).

          3. Defendant Equitymax, Inc., (hereinafter “Equitymax”), holds an alleged promissory

note and mortgage on the debtors’ property with a street address of 8275-8277 NW 1 Place

Miami, Florida 33150 placed during the pendency of the debtors’ prior Chapter 13 Case.

          4. Defendant United Financial Counselors, Inc., (hereinafter “United) is a mortgage

broker that handled and placed the alleged promissory note and mortgage with Equitymax.

          5. Defendant Jason H Walowitz (hereinafter “Walowitz”), is the director, and officer,

registered agent, and chief Executive officer of defendant United.

          6. Title Quest Investments LLC (hereinafter “Title”), a title insurer was engaged due

public records and issue a title policy regarding the mortgage from Equitymax of the debtors’ real

property.

Factual and Procedural Background

          7. Attorney Stan Riskin filed as counsel for debtors a Chapter 13 case in the Southern

District of Florida, Miami-Dade Division, Case Number 12-19784-BKC-LMI (hereinafter “prior

Case).

          8. The Debtors Schedule A to their bankruptcy petition [DE 1 prior case] listed an


                                            Page 2 of 16
               Case 19-12823-LMI        Doc 60     Filed 07/02/19     Page 3 of 16




interest in a Real Property located at 8275-8277 NW 1 Place Miami, Florida 33150 (the "Subject

Property").

        9. The purpose of the prior case was in part filed with the intention to modify the

promissory note and mortgage on the subject property by seeking a court determination of value.

        10. The subject property was listed on the debtors’ schedules a non-homestead real

property [DE 1 prior case].

        12. Debtors’ Schedule D to their bankruptcy petition [DE 1 prior case], showed that the

subject property was encumbered by a promissory note and mortgage to Wells Fargo (the

"Secured Lender").

        13. On June 29, 2012, debtors filed a Motion to Value and Determine Secured Lien on

Real Property Held By Wells Fargo Bank, N.A. at [DE 25 prior case] (Referencing Real Property

located at 8275 NW 1 Place, Miami, Florida 33150).

        14. On August 17, 2012, the Court issued an Order granting the debtors’ Motion to Value

[DE 31 prior case], granting the Secured Lender a secured claim on Subject property in the

amount of one hundred twenty five thousand four hundred twenty six dollars ($125,426.00) and

an unsecured, deficiency claim of one hundred twenty nine thousand five hundred dollars and

sixty cents ($129,500.60).

        15. On August 23, 2012 the Debtors Chapter 13 Plan [DE 10 prior case] (the "Plan") was

confirmed by Order [DE 34 prior case]. The Plan provided for cramdown treatment to Secured

Lender's claim, in the principle amount of one hundred twenty five thousand four hundred twenty

six dollars ($125,436.00), as a claim to be paid at 5.25% per annum interest, on the following

term:


                                           Page 3 of 16
                  Case 19-12823-LMI      Doc 60     Filed 07/02/19    Page 4 of 16




       a.         $1,000.00 per month, months 1-20 of the plan

       b.         $1,191.55 per month, Months 21-59 of the plan

       c.         $87, 392.07 in Month 60 of the Plan (month 60 = April 23, 2017)

       16. The Debtors last plan payment was due in the amount of ninety seven thousand two

hundred thirteen dollars and forty one cents ($97,213.41). See Plan [DE 10 prior case]

       17. Debtors did not have the funds to complete the last month's plan payment and prior to

the last plan payment coming due Riskin, referred Debtors to Walowitz and his company United.

       18. On the 3rd day of May 2017 an agreed order [DE 40] was entered by the Court

granting Wells Fargo’s Motion to Clarify its treatment under the confirmed Chapter 13 Plan [DE

10 prior case].

       19. The Agreed order [DE 40 prior case] required the debtors to pay an additional eighty

six thousand one hundred twenty one dollars and sixty three cents ($86,121.63) for accrued

expenses incurred during the pendency of the case and advanced by Wells Fargo within thirty

(30) days of the date of the Order or the Court would grant an Order vacating its order valuing

the subject property [DE 31 prior case].

       20. The debtors who are not sophisticated or educated in the law or its procedures were

unaware of the entry of the Agreed Order [DE 40 prior case] and its effect who relied on and

continued to place their faith in the advice of Riskin.

       21. The defendants acting individually or in coordination with one another advised and

assisted the Debtors in forming and transferring title of of their homestead property to a Limited

Liability Company (hereinafter “LLC”), for the purposes of obtaining a loan and paying off the

bankruptcy plan.


                                            Page 4 of 16
              Case 19-12823-LMI         Doc 60     Filed 07/02/19      Page 5 of 16




       22. On or about the 28th day of August 2017, an LLC was formed named 8275 NW 1st

Place LLC, a Florida Limited Liability Company (hereinafter "LLC").

       23. On or about the 30th day of August 2017, the LLC borrowed one hundred fifteen

thousand dollars ($115,000.00), from Equitymax and gave to it a promissory note and

mortgage.

       24. Title acted as the settlement agent and issued a title policy.

       25. The closing statement (hereinafter “HUD-1'), indicted that the loan proceeds were to

be paid to Wells Fargo to pay off the first mortgage eighty seven thousand three hundred ninety

two dollars and seven cents ($87,392.07) with settlement charges of twenty seven thousand six

hundred seven dollars and ninety three cents ($27,607.93) distributed in part to and between the

defendants.

       26. On the 30th day of August 2017, a warranty deed drafted by Defendants, signed and

made effective that day transferring title from Debtors to the LLC.

       27. On the 5th day of September, the Title Company issued two checks as follows:

               a. Check#7207, in the amount of five thousand dollars ($5,000.00), made payable

       to Adrien Richemond, a copy of which is attached hereto and incorporated herein as

       Exhibit “A”;

               b. Check #7118, in the amount of eighty seven thousand three hundred ninety two

       dollars and seven cents ($87,392.07) made payable to Barry E. Mukamal a copy of which

       is attached hereto and incorporated herein as Exhibit “B”;

       28. Neither of the plaintiffs received check No. 7207 nor No. 7118 or cash proceeds

therefrom.


                                           Page 5 of 16
               Case 19-12823-LMI        Doc 60      Filed 07/02/19   Page 6 of 16




       29. Wells never received the proceeds from the closing of the Equitymax loan.

       30. On the 24th day of October 2017, the Chapter 13 Trustee, filed a Notice of

Delinquency [DE 42 prior case) in the amount of ninety six thousand one hundred sixty six

dollars and forty nine cents ($96,166.49).

       31. The debtors received the delinquency notice and contacted Riskin who assured them

that he would take care of its and not to worry.

       32. On the 22nd day of December 2017 the Court Granted Trustee's request to dismiss

[DE 44 prior case] for failure to remain current in the plan payments, and on the 26th January

2018, the Court discharged the Trustee, and closed the case [DE 47 prior case].

       33. On 4th day of January 2019 the debtors contacted the undersigned law firm for

assistance in stopping a foreclosure sale of their homestead property by Wells Fargo who had

obtained a final Florida State Court Judgment of Foreclosure in a case styled WACHOVIA

MORTGAGE (FSB) ET AL VS RICHEMOND, ADRIEN ET AL, Case No.

2009-039098-CA-01. The foreclosure sale was to occur on the 8th day of January 2019.

       34. After extensive discussions with the debtors, reviewing the foreclosure litigation, the

prior Chapter 13, and other documents associated with the loan from Equitymax the following as

determined and action taken:

               a. The undersigned law firm was able to cancel the sale scheduled for the 8th day

       of January 2019 by filing an emergency motion with the foreclosure court and obtained an

       order rescheduling it for the 4th day of March 2019

               b. On the 7th day January 2019 undersigned contacted Barry E. Mukamal, a

       Chapter 7 Bankruptcy Panel Trustee in the Southern district of Florida to inquire whether


                                             Page 6 of 16
              Case 19-12823-LMI         Doc 60      Filed 07/02/19     Page 7 of 16




       he or his office had received check#7118 (see Exhibit “B”).

               c. Neither Mr. Mukamal nor his office recognized the Debtors name but

       requested a copy of the HUD-1, and a copy of the cancelled checks which were promptly

       provided along with other closing documents on the subject property.

               d. After examining the provided documents Mr. Mukamal concluded that he

       never received nor endorsed the alleged check (See Exhibit “B”), and that the check was

       missing the zip code which also indicated that it was never actually mailed.

               e. On the 24th day January 2019, Mr. Mukamal referred the matter for criminal

       investigation to the Office of the United States Trustee. The Criminal Referral states that

       Barry E. Mukamal contacted Alicia R. Buckley, Esq, as claims counsel for Fidelity

       National Title Group., the title insurer who stated that she received a title claim, File

       #647526, "alleging misappropriation of the funds which were intended to pay off a

       mortgage which is now foreclosing. " Ms. Buckley further identified that check#7118 was

       endorsed by the Broker's Company (United).

       35. The Debtors payment of the Equitymax loan was current to instant petition date.

       36. Under reasonable belief the Wells Fargo loan had been paid off from the proceeds of

the Equitymax loan, the intend use of the proceeds, had not been making payments to it.

       37. On February 20, 2019 the debtors filed an Emergency Motion to Reopen Chapter 13

Case to Reinstate the prior case which was denied.

       38. Because of the action or lack thereof of all of the defendants and no other ability to

right the wrongs to them of the defendants the instant chapter 13 case was filed on the 1st day of

March 2019.


                                           Page 7 of 16
                   Case 19-12823-LMI      Doc 60     Filed 07/02/19      Page 8 of 16




        39. The subject property has been transferred from the LLC back to the Debtors, as their

homestead property.

                         COUNT 1- NEGLIGENCE AS TO STAN RISKIN

        40. Plaintiffs reallege and reassert as if fully set forth in this count paragraphs 1 through

39 above.

        41. Riskin at all times relevant was licensed to engage in the practice of law in the State

of Florida and authorized to appear before the United States Bankruptcy Court, Southern District

of Florida.

        42. An attorney client relationship was formed when Plaintiffs engaged Riskin as his

attorney to advise him on financial matters relating to debt and in particular in an effort to resolve

a pending foreclosure of their homestead property by use of bankruptcy protection and other

means described by him.

        43 Negligence is the failure to use reasonable care the degree of care a careful lawyer

would use in good faith and with the degree of knowledge and skill that is ordinarily possessed

by other lawyers in the same or similar location as Riskin.

        44. Defendant holds himself out as a specialist in foreclosure litigation and Bankruptcy

proceeding pursuant to United States Code, Title 11.

        45. Riskin failed to exercise reasonable care in failing to properly act or inform the

Plaintiffs that:

                   a. Their Chapter 13 Plan would not ultimately save their home; and

                   c. Without the Plaintiff’s knowledge on consent permitted an agreed order [DE

        40] to be entered by the Court granting Wells Fargo’s Motion to Clarify its treatment


                                             Page 8 of 16
              Case 19-12823-LMI         Doc 60        Filed 07/02/19   Page 9 of 16




       under the confirmed Chapter 13 Plan [DE 10 prior case]. Resulting in the Plaintiffs

       acknowledging and additional eighty six thousand one hundred twenty one dollars and

       sixty three cents ($86,121.63) accrued during the pendency of the case and advanced by

       Wells Fargo within thirty to be paid (30) days of the date of the Order or the Court would

       grant an Order vacating its order valuing the subject property [DE 31 prior case].

              b. Riskin by recommending and assisting in obtaining the mortgage he

       recommended to replace the first mortgage on their homestead property while he knew or

       should have known would not resolve plaintiffs’ problem.

              c. Riskin as attorney for the plaintiffs referred them to the broker to obtain a

       mortgage to satisfy the amount due and owing through their Chapter 13 Plan even though

       Riskin knew or should have known that it would not, represented them in the closing, and

       distribution of funds,

              d. Riskin failed to assure that the funds went to the proper party(s) which they did

       not.

       46. Riskin’s failure to use the necessary and required care damaged the Plaintiffs but

competent representation would resulted in a more favorable result..

       46. As approximate result of the negligence alleged herein Plaintiffs were damaged.

       WHEREFORE the Plaintiffs request judgment against Riskin as follows:

       a. Form damages;

       b. For Costs incurred in bringing this suit;

       c. For any other relief the court may deem proper.

                     COUNT II - FRAUD BY MISREPRESENTATION


                                          Page 9 of 16
              Case 19-12823-LMI          Doc 60     Filed 07/02/19      Page 10 of 16




       47. Plaintiff realleges and reasserts as if fully set forth in this count paragraphs 1 through

39 and paragraphs 41 though 46 above.

       48. Defendants had superior or exclusive knowledge of the facts of a Mortgage obtained

to make the final payment pursuant to plaintiffs Chapter 13 Plan.

       49. Defendants had a duty to disclose material facts to the defendants as the parties were

in a fiduciary or confidential relationship at the time of the transaction.

       50. Defendants voluntarily disclosed some information regarding the subject transaction

but failed and refused even though they had a duty to make a full disclosure.

       51. In addition to and in accordance and coordination with the representations of Riskin

the defendants:

               a. That the homestead property of the plaintiffs should be and was transferred to a

       Florida Limited Liability Company (LLC) in order to obtain a junior mortgage to funds

       the last payment pursuant to the Debtor’s Chapter 13 Plan..

               b. The defendants failed to disclose that the transfer of the subject was a violation

       of the terms and conditions to the First Mortgage on the subject property.

               c. The defendants failed to disclose that payments where made to parties not

       reflected in the Closing Statement (Form HUD-1).

               d. The defendants failed to disclose and concealed the fact that the net proceeds

       of the junior mortgage were taken by the defendants and not paid is promised.

       52. There existed a fiduciary or confidential relationship between the parties and the

defendants’ exclusive or superior knowledge of the subject matter of the transaction was

withheld.


                                            Page 10 of 16
               Case 19-12823-LMI         Doc 60     Filed 07/02/19       Page 11 of 16




        53. The defendants’ intent, by suppressing the information, to mislead the plaintiffs and

to induce the plaintiffs to act.

        54. The plaintiffs’ lack of awareness of the suppressed information, which information

was not obvious to wit that the mortgage would not obtain the result promised and they would be

obligated for loan for they not even receive the benefit of the funds.

        55. The plaintiffs paid from their owns funds, and obligated themselves to a mortgage of

which the benefits were taken by the defendants. The specific actions that the plaintiff took in

reliance on the misleading representation.

        56. The injuries suffered by the plaintiff as a result of his or her reliance on the

defendant's misleading representation were the loss of their homestead property, the involuntary

dismissal of their Chapter 13 case, the creation of an additional mortgage on their home, the costs

of the additional mortgage, and the taking of the net proceeds of the additional mortgage..

        57. That acts of the Defendants were knowing and intentional.

        58. The Plaintiffs had to engage the unsigned attorneys and are obligated to pay them a

fee.

        WHEREFORE the Plaintiffs request judgment against Riskin as follows:

        a. For damages;

        b. For multiple damages;

        c. For punitive Damages

        b. For attorney fees and costs incurred in bringing this suit;

        c. For any other relief the court may deem proper.

                          COUNT III - CONSPIRACY TO DEFRAUD


                                            Page 11 of 16
              Case 19-12823-LMI          Doc 60     Filed 07/02/19      Page 12 of 16




        59. Plaintiffs realleges and reasserts as if fully set forth in this count paragraphs 1

through 39 above.

        60. With the advice of Riskin the Plaintiffs entered into a written agreement with the

other defendants to obtain an junior mortgage of the subject property with Riskin as the attorney

              61. Defendants each of them, knowingly and willfully conspired and agreed among

themselves to damage the Plaintiffs by depriving them of benefits by making false statements

that:

               a. The proceeds of the mortgage would be used for specific purpose to make the

        final payment pursuant to the Plaintiffs Chapter 13 Plan;

               b. The proceeds of the loan would bring the first mortgage current.

               c. False statements as to then use and application of the loan proceeds;

        62. Plaintiffs had a right to rely on Defendants false statements and did rely on

Defendants Statements.

        62. The statements were made for the purpose of inducing the plaintiffs to act and their

reliance by the Plaintiffs to whom the statement was made led to their injury.

        64. The defendants at all time material hereto acted in coordination with each other to

commit the acts complained of.

        65. Pursuant to the conspiracy, and in furtherance of the conspiracy, Defendants, made

their false statements resulting in dismissal of Chapter 13 case, became indebted for a junior

mortgage, of which the funds were taken by the defendants and not applied as required by the

loan documents.

        66. As a proximate result of Defendants' wrongful acts pursuant to the conspiracy alleged


                                            Page 12 of 16
              Case 19-12823-LMI         Doc 60     Filed 07/02/19        Page 13 of 16




above, Plaintiffs were damaged.

       67. Defendants, and each of them, did the things herein alleged oppressively and

maliciously, and Plaintiff is entitled to punitive or exemplary damages.

       68. The Plaintiffs had to engage the unsigned attorneys and are obligated to pay them a

fee.

       WHEREFORE, Plaintiff prays judgment against Defendants, and each of them, as

follows:

       a. For general damages.

       b. For attorney fees and costs of suit incurred in this action.

       c. For punitive or exemplary damages.

       d. For other and further relief as the Court may deem proper.

                                  COUNT IV - CONVERSION

       69. Plaintiffs realleges and reasserts as if fully set forth in this count paragraphs 1

through 39 above.

       70. The plaintiffs are entitled to relief against the defendant on the following facts:

               a. At all times herein mentioned, plaintiffs were, and still are, entitled to the

       proceeds of a mortgage loan on the subject property.

               b. Defendants pursuant to a mortgage loan were to use the proceeds to pay the

       final payment due on the Plaintiffs’ Chapter 13 Plan.

               c. Instead of properly applying the proceeds of the mortgage loan the Defendants

       unlawfully, maliciously, wantonly, and without the consent of the plaintiffs took the

       proceeds of the mortgage loan for themselves.


                                           Page 13 of 16
              Case 19-12823-LMI         Doc 60      Filed 07/02/19       Page 14 of 16




       71. Demand has been made for the return of the improperly taken funds but defendants

failed and refused and continues to fail and refuse to return the property to plaintiffs.

       72. As a direct and proximate result of the wrongful acts of the defendant, plaintiff has

suffered damages in the sum of one hundred fifteen thousand dollars ($115,000.00), plus interest,

cost, and exemplary and punitive damages.

       73. At the time the defendant converted the property, defendant was guilty of actual

malice in reckless disregard for plaintiffs’ rights. by concealing their actions.

       74. Further, after knowledge and notice of plaintiff's interest in the converted property

was given to defendant, defendants

       WHEREFORE, Plaintiff prays judgment against Defendants, and each of them, as

follows:

       a. For general damages.

       b. For attorney fees and costs of suit incurred in this action.

       c. For punitive or exemplary damages.

       d. For other and further relief as the Court may deem proper.

  COUNT V - DETERMINATION OF VALIDITY, PRIORITY OR EXTENT OF LIEN

       75. Plaintiffs realleges and reasserts as if fully set forth in this count paragraphs 1 through

39 above.

       76. Plaintiffs upon the advice and cooperation of all defendants gave them a Mortgage

and Promissory Note from the in the amount of one hundred fifteen thousand dollars

($115,000.00).

       77. The proceeds of the loan were to be used to pay the final payment due on Plainitts’


                                           Page 14 of 16
              Case 19-12823-LMI        Doc 60     Filed 07/02/19      Page 15 of 16




Chapter 13 Plan.

       77. The promissory note and mortgage was signed by the Plaintiffs and given to

Defendants.

       78. The mortgage was recorded in the Public Records of Miami-Dade county Florida as

copy of which is attached hereto and incorporated herein as Exhibit “C”.

       79. The proceeds of the loan were without authorization or knowledge of the Plaintiffs

taken by the Defendants for their own use.

       80. By the failure of the Defendants to tender the proceeds of the promissory note and

mortgage the Defendants obtained and advantage to which they were not entitled to wit: a

secured lien against the subject property and the proceeds of the loan that created their secured

position.

       81. The promissory note and mortgage held by Defendants is void or avoidable for

failure of consideration.

       82. The Court his the authority to void the promissory note and mortgage held by

defendants and direct that such claim be removed from the Public Records of Maim-Dade

County Florida pursuant to 11 U.S.C. §502 and §105(a).

       WHEREFORE, Plaintiff prays the Court issue and Order as follows:

       a. That the Defendants file a satisfaction of the alleged mortgage in the Public Records of

Miami-Dade County, Florida.

       b. That the defendants return the original promissory note marked satisfied.

       c. Award attorney fees and costs of suit incurred in this action.

       d. For other and further relief as the Court may deem proper.


                                          Page 15 of 16
                 Case 19-12823-LMI              Doc 60           Filed 07/02/19   Page 16 of 16




         RESPECTFULLY SUBMITTED in the Southern District of Florida, Miami-Division on

      2 day of July 2019.
this ___



                                                                 MARRERO, CHAMIZO, MARCER LAW, LP
                                                                 Attorneys for the Plaintiff
                                                                 3850 Bird Road, Suite 902
                                                                 Miami, Florida 33146
                                                                 Telephone: (305) 446-0163
                                                                 Facsimile: (305) 444-5538

                                                                 By: /S/ JULIO C. MARRERO
                                                                 Julio C. Marrero, Esq.
                                                                 Florida Bar No. 784664



Z:\MyFiles\Data - Old\MARRERO\Richmond vs\190625 complaint.wpd
June 28, 2019 (2:43pm)




                                                    Page 16 of 16
